Citation Nr: 0418942	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to June 1961 
and from June 1961 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

In the April 2001 rating decision the RO also denied 
entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), and the veteran 
included that issue in his appeal.  In an April 2002 rating 
decision the RO increased the disability rating for PTSD from 
10 to 50 percent.  Following that increase, in an April 2002 
statement the veteran withdrew his appeal of the rating 
assigned for PTSD.  The Board finds, therefore, that this 
issue is no longer in contention.  See Hamilton v. Brown, 4 
Vet. App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (a notice of disagreement ceases to be valid if 
withdrawn).

In addition, in the April 2001 rating decision the RO denied 
entitlement to service connection for hepatitis B and a 
dental disorder.  The veteran included those issues in his 
July 2001 notice of disagreement, but the RO has not provided 
him a statement of the case as to those issues.  See Rivers 
v. Gober, 10 Vet. App. 469 (1997) (the Board must construe 
the appellant's arguments liberally to determine whether an 
issue is raised on appeal).  These issues are, therefore, 
being remanded to the RO for the issuance of a statement of 
the case and to provide the veteran the opportunity to submit 
a substantive appeal.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his hypertension, which was 
apparently diagnosed in 1993, is related to elevated blood 
pressure readings that he experienced during service.  As an 
alternative, he contends that his hypertension was caused by 
the stress that he experiences as a result of service-
connected PTSD.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim was pending at 
the RO in November 2000, the provisions of the VCAA are 
applicable to his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
Although the RO informed the veteran in August 2001 of the 
evidence needed to substantiate a claim for service 
connection based on service incurrence, the RO has not 
informed him of the evidence required to substantiate his 
claim that his hypertension is secondary to his service-
connected PTSD.  The Board finds, therefore, that remand of 
the case is required.

The evidence indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  A copy of the SSA decision, as well as the medical 
evidence relied upon in reaching that decision, may be 
relevant to the issue on appeal, and should be considered by 
the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

The available evidence shows that the veteran was initially 
diagnosed with hypertension in 1993, but he did not begin 
receiving treatment from the VA medical center (MC) until 
June 1997.  Although the RO has obtained his treatment 
records from the VAMC, the veteran has not identified the 
medical care provider who treated him prior to June 1997.  In 
order to properly document the onset and etiology of the 
hypertension, the RO should make reasonable effort to obtain 
the records of treatment prior to June 1997.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
since his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain any identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
hypertension based on direct and 
secondary service connection.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

5.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to service connection for 
hepatitis B and a dental disorder, the RO 
should re-adjudicate those issues.  If 
entitlement remains denied, the veteran 
and his representative should be provided 
a statement of the case pertaining to 
those issues and be given the opportunity 
to submit a substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


